DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2,416,002 J. J. Greer et al. (‘Greer hereafter), 
U.S. 5,560,402 Darryle E. Bates (‘Bates hereafter), 
U.S. 2014/0165793 Larry Kenneth Legg (‘Legg hereafter), 
U.S. 3,420,280 A. A. Allyn (‘Allyn hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Election/Restrictions
Claims 1 are allowable. Claims 3, 8, 12, 17 and 19 were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 09/24/2020, are hereby withdrawn and Claims 3, 8, 12, 17 and 19  are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Tanner (41518) on 02/16/2021.

Claim status:
Claims 1 - 20 are allowed. 
Claims 3, 8, 17 & 19 have been rejoined.
No Claims have been canceled.

The application has been amended as follows: 
1. (Examiner Amended) A method of manufacturing a safety wire twisting system,
	comprising: 
attaching a fastening body to a shaft; 
configuring the fastening body to be rotatable about the axis of the shaft; 
configuring the fastening body to in incorporate at least one aperture  acting as an insertion point for safety wire to be inserted; 
positioning at least one cam-locking lever within the fastening body; 
configuring first and second slots on either side of the cam-locking lever; and 
attaching a torque provider to the fastening body to provide rotation; 
determining a desired threshold of resistance to torque from the safety wire through the fastening body; and 
configuring and adjusting a compression nut and lock nut to match with the desired threshold of resistance. 

3. (Examiner Amended Rejoined) The method of claim 2, 
further comprising: 
positioning a slip clutch within [[the]] a fastening head; and 
the slip clutch acting as a torque limiter that automatically slips or disengages a clutch-fitting once a predetermined threshold of torque is achieved.

13. (Examiner Amended) The method of claim 1, further comprising: attaching the fastening body to the shaft; and attaching the shaft to [[the]] a clutch plate. 

14. (Examiner Amended) The method of claim 13, further comprising: directly attaching [[the]] a drive plate to a shaft of the torque provider; wherein the clutch plate selectively engages and disengages with the drive plate. 
15. (Examiner Amended) The method of claim 13, further comprising: wherein when the system is at rest and not in use, the clutch plate being mechanically attached to and moving in mechanical unison with [[the]] a drive plate.

Specification

Page 10, line 10 – 13 is amended as follows:

The spring forces that clutch plate toward the drive plate. So, the clutch plate moves along the horizontal axis 650 shown in FIG. 6B. Meanwhile, the drive plate 624 is stationary, that is, it does not move along any horizontal axis, and instead remains fixed to the shaft 628 belong to the torque provider 108. A set screw [[654]] 640 locks the drive plate onto the shaft 628.

Page 10, line 15 - 17 is amended as follows:

In an embodiment, a cork ring 684 (FIG. 6A) having a cork pad 688 can be located between the clutch plate 620 and the drive plate 624. This reduces wear and tear on the two plates 620 and 624, and make the entire slip clutch 600 last longer and require less maintenance and adjustment.

Reasons for Allowance
Claim 1 is allowable for the following reasons: 
Specifically, the prior art does not teach the combination of limitations wherein "determining a desired threshold of resistance to torque from the safety wire through the fastening body; and configuring and adjusting the compression nut and lock nut to match with the desired threshold of resistance.”

The closest prior art is as cited above (‘Bates & ‘Legg).  ‘Bates does not teach a compression nut and a lock nut configuration to match the desired resistance.  Further, ‘Bates does any adjustment in the twisting force. 

‘Legg does not provide any adjustment in the resistance, nor does ‘Legg provide a compression nut. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited. Claims 2 – 20 are also allowed being they are dependent on Claim 1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726   
02/17/2021